Exhibit 10.3

COMMITMENT INCREASE AGREEMENT

 

This COMMITMENT INCREASE AGREEMENT (“Agreement”) dated as of October 27, 2017
(“Effective Date”), is by and among Patterson-UTI Energy, Inc., a Delaware
corporation (“Borrower”), the subsidiaries of the Borrower party hereto
(together with the Borrower, the “Loan Parties”), the undersigned Lender party
hereto (the “Increasing Lender”), and Wells Fargo Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders, as the
issuer of letters of credit under the Credit Agreement referred to below (in
such capacity, an “L/C Issuer”), and as  the swing line lender under the Credit
Agreement referred to below (in such capacity, the “Swing Line Lender”).

RECITALS

 

A.Reference is hereby made to that certain Credit Agreement dated as of
September 27, 2012 among the Borrower, the Administrative Agent, each L/C
Issuer, the Swing Line Lender and the financial institutions party thereto from
time to time, as lenders (the “Lenders”), as amended, supplemented or otherwise
modified by that certain Amendment No. 1 to Credit Agreement dated as of January
9, 2015, Amendment No. 2 to Credit Agreement dated as of July 8, 2016, Amendment
No. 3 to Credit Agreement dated as of January 17, 2017, Amendment No. 4 to
Credit Agreement dated as of April 20, 2017, the Commitment Increase Agreement
dated as of January 24, 2017, and the Commitment Increase Agreement dated as of
April 20, 2017, each among the Borrower, subsidiaries of the Borrower party
thereto, the Administrative Agent, each L/C Issuer, the Swing Line Lender and
the financial institutions party thereto (as so amended, the “Credit
Agreement”).

 

B.The Borrower has requested that a certain Lender increase its Revolving Credit
Commitment pursuant to Section 2.14 of the Credit Agreement, subject to the
terms and conditions set forth herein.

 

Now Therefore, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1.Defined Terms; Interpretation and Provisions.  As used in this
Agreement, each of the terms defined in the opening paragraph and the Recitals
above shall have the meanings assigned to such terms therein.  Each term defined
in the Credit Agreement, as amended hereby, and used herein without definition
shall have the meaning assigned to such term in the Credit Agreement, as amended
hereby, unless expressly provided to the contrary. Article, Section, Schedule,
and Exhibit references are to Articles and Sections of and Schedules and
Exhibits to this Agreement, unless otherwise specified.  The words “hereof”,
“herein”, and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The term “including” means “including, without
limitation”.  Paragraph headings have been inserted in this Agreement as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.

Section 2.Increase in Revolving Credit Commitments.  

(a)Pursuant to Section 2.14 of the Credit Agreement, the Increasing Lender
hereby agrees and acknowledges that its Revolving Credit Commitment shall,
automatically and without any further action, upon satisfaction of the
conditions precedent set forth in Section 2(b), be increased on the Commitment
Increase Date (as defined below), and on the Commitment Increase Date, after
giving effect to this Section 2(a), its Revolving Credit Commitment shall be the
amount set forth next to its name under the caption “Revolving Credit
Commitment” on Schedule 2.01 attached hereto. Additionally, on the

 

--------------------------------------------------------------------------------

 

Commitment Increase Date, after giving effect to this Section 2(a),
Schedule 2.01 of the Credit Agreement (Commitments and Applicable Percentages)
shall be replaced in its entirety with Schedule 2.01 attached hereto.  

(b)The increase to the Revolving Credit Commitment of the Increasing Lender
pursuant to Section 2(a) shall become effective and enforceable against the
parties hereto upon the occurrence of the following conditions precedent (the
date such conditions are satisfied, “Commitment Increase Date”):

(1)the receipt by the Administrative Agent of a certificate of each Loan Party
dated as of the Commitment Increase Date signed by a Responsible Officer of such
Loan Party (i) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to this Agreement and the increase in the
Revolving Credit Facility pursuant to Section 2(a) above, and (ii) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V of the
Credit Agreement and the other Loan Documents are true and correct on and as of
the Commitment Increase Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of Section
2.14 of the Credit Agreement, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement, and (B) no Default
exists;

(2)the receipt by the Administrative Agent of an opinion of counsel to the
Borrower as to the corporate (or partnership or limited liability company)
authorization of the Borrower and the Guarantors of the increase in the
Revolving Credit Facility, which such opinion as to corporate authorization will
be substantively in the form delivered on the Closing Date and otherwise in form
and substance reasonably acceptable to the Administrative Agent; and

(3)evidence satisfactory to the Administrative Agent of the payment in full by
the Borrower of the upfront fees required to be paid under Section 5(b) below.

Section 3.Loan Parties’ Representations and Warranties.  The Borrower
acknowledges, represents, warrants and agrees as to itself and all other Loan
Parties, and each other Loan Party acknowledges, represents, warrants and agrees
as to itself, that: (a) after giving effect to this Agreement, the
representations and warranties contained in the Credit Agreement, as amended
hereby, and the representations and warranties contained in the other Loan
Documents are true and correct in all material respects on and as of the
Effective Date and on the date hereof as if made on as and as of such date
except to the extent that any such representation or warranty expressly relates
solely to an earlier date, in which case such representation or warranty is true
and correct in all material respects as of such earlier date; (b) the execution,
delivery and performance of this Agreement are within the limited liability
company or corporate power and authority of such Loan Party and have been duly
authorized by appropriate limited liability company and corporate action and
proceedings; (c) this Agreement constitutes the legal, valid, and binding
obligation of such Loan Party enforceable in accordance with its terms, except
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity, and no portion of the Obligations are subject to avoidance,
subordination, recharacterization, recovery, attack, offset, counterclaim, or
defense of any kind; (d) there are no governmental or other third party
consents, licenses and approvals required to be made or obtained by it in
connection with its execution, delivery, performance, validity and
enforceability of this Agreement; (e) no Defaults or Events of Default shall
have occurred and be continuing; and (f) since the date of the financial
statements most recently delivered pursuant to Section 6.01(a) of the Credit
Agreement, there has

2

--------------------------------------------------------------------------------

 

been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.

Section 4.Conditions to Effectiveness.  This Agreement shall become effective on
the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:

(a)the receipt by the Administrative Agent of multiple original counterparts of
this Agreement executed and delivered by duly authorized officers of the
Borrower, the Guarantors, the Administrative Agent, and the Increasing Lender;
and

(b)evidence satisfactory to the Administrative Agent of the payment in full by
the Borrower of all the fees and expenses required to be paid as of or on the
Effective Date by Section 10.04 of the Credit Agreement or any other provision
of a Loan Document to the extent invoiced prior to the Effective Date.

Section 5.Acknowledgments and Agreements.  

(a)Each Loan Party acknowledges that on the date hereof all outstanding
Obligations are payable in accordance with their terms and each Loan Party
waives any defense, offset, counterclaim or recoupment with respect
thereto.  The Administrative Agent, each L/C Issuer, the Swing Line Lender and
the Increasing Lender hereby expressly reserve all of their rights, remedies,
and claims under the Loan Documents.  Nothing in this Agreement shall constitute
a waiver or relinquishment of (i) any Default or Event of Default under any of
the Loan Documents, (ii) any of the agreements, terms or conditions contained in
any of the Loan Documents, (iii) any rights or remedies of the Administrative
Agent, each L/C Issuer, or any Lender with respect to the Loan Documents, or
(iv) the rights of the Administrative Agent, each L/C Issuer, the Swing Line
Lender or any Lender to collect the full amounts owing to them under the Loan
Documents.

(b)In consideration of the agreement of the Increasing Lender, the Borrower
agrees to pay to the Administrative Agent, for the account of the Increasing
Lender, upfront fees in an amount equal to 0.125% of the positive difference
between (a) the Increasing Lender’s Revolving Credit Commitment immediately
after giving effect to Section 2(a) and the increase in Revolving Credit
Commitments contemplated therein and (b) the Increasing Lender’s Revolving
Credit Commitment after giving effect the increase in Revolving Credit
Commitments contemplated therein and immediately prior to giving effect to
Section 2(a) and the increase in Revolving Credit Commitments contemplated
therein; provided, that such upfront fees shall only be due and payable on the
Commitment Increase Date.

(c)The Borrower, each Guarantor, Administrative Agent, each L/C Issuer, Swing
Line Lender and the Increasing Lender does hereby adopt, ratify, and confirm the
Credit Agreement, as amended hereby, and acknowledges and agrees that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and the
Borrower and the Guarantors acknowledge and agree that their respective
liabilities and obligations under the Credit Agreement, as amended hereby, and
the Guaranty, are not impaired in any respect by this Agreement.

(d)From and after the Effective Date, all references to the Credit Agreement and
the Loan Documents shall mean the Credit Agreement and such Loan Documents as
amended by this Agreement.

(e)This Agreement is a Loan Document for the purposes of the provisions of the
other Loan Documents.  

3

--------------------------------------------------------------------------------

 

Section 6.Reaffirmation of the Guaranty.  Each Guarantor party hereto hereby
ratifies, confirms, acknowledges and agrees that its obligations under the
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, all of
the Guaranteed Obligations (as defined in the Guaranty), and its execution and
delivery of this Agreement does not indicate or establish an approval or consent
requirement by such Guarantor under the Guaranty, in connection with the
execution and delivery of amendments, consents or waivers to the Credit
Agreement or any of the other Loan Documents.

Section 7.Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument.  This Agreement may be executed by
facsimile signature or other electronic imaging means, and all such signatures
shall be effective as originals.

Section 8.Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 9.Severability.  In case one or more provisions of this Agreement or the
other Loan Documents shall be invalid, illegal or unenforceable in any respect
under any applicable Legal Requirement, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.

Section 10.Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York; provided
that, the Administrative Agent, each L/C Issuer, the Swing Line Lender and each
Lender shall retain all rights arising under applicable federal law.

Section 11.ENTIRE AGREEMENT.  THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Signature pages follow.]

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized effective as of the
Effective Date.

BORROWER:

 

PATTERSON-UTI ENERGY, INC.

 

 

By: /s/ C. Andrew Smith

Name:  C. Andrew Smith

Title:   Executive Vice President and Chief Financial Officer

 

 




 

GUARANTORS:

 

PATTERSON PETROLEUM LLC

PATTERSON-UTI DRILLING COMPANY LLC

PATTERSON-UTI MANAGEMENT SERVICES, LLC

UNIVERSAL PRESSURE PUMPING, INC.

DRILLING TECHNOLOGIES 1 LLC

DRILLING TECHNOLOGIES 2 LLC

WARRIOR RIG TECHNOLOGIES US LLC

SEVENTY SEVEN ENERGY LLC

SEVENTY SEVEN OPERATING LLC

GREAT PLAINS OILFIELD RENTAL, L.L.C.

PTL PROP SOLUTIONS, L.L.C.

SEVENTY SEVEN LAND COMPANY LLC

MULTI-SHOT, LLC

 

 

Each by:/s/ C. Andrew Smith

Name:  C. Andrew Smith

Title:   Executive Vice President and Chief Financial Officer

 

 




Signature page to Commitment Increase Agreement

(Patterson-UTI Energy, Inc.)

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT/LENDER/L/C ISSUER/SWING LINE LENDER/LENDERS:

 

WELLS FARGO BANK, N.A.,
as the Administrative Agent, an L/C Issuer, the Swing Line Lender, and the
Increasing Lender


By: /s/ Shannon Cunningham

Name:  Shannon Cunningham

Title:   Director

 

 

Signature page to Commitment Increase Agreement

(Patterson-UTI Energy, Inc.)

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

Lender

Revolving Credit Commitment

Initial Applicable Percentage (Revolving Credit Facility)

Wells Fargo Bank, National Association

$109,791,666.66

21.958333332%

Bank of America, N.A.

$75,000,000.00

15.000000000%

The Bank of Nova Scotia

$65,000,000.00

13.000000000%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

$64,583,333.33

12.916666666%

U.S. Bank National Association

$50,000,000.00

10.000000000%

Comerica Bank

$36,041,666.67

7.208333334%

BOKF, NA dba Bank of Texas

$35,000,000.00

7.000000000%

HSBC Bank USA, N.A.

$29,166,666.67

5.833333334%

ZB, N.A. dba Amegy Bank

$22,916,666.67

4.583333334%

UMB Bank, N.A.

$12,500,000.00

2.500000000%

Total

$500,000,000.00

100.000000000%

 

Schedule 2.01

 